FINANCIAL INSTITUTIONS WHO HAVE FILED AGREEMENTS TO BE APPROVED
      AS A DEPOSITORY OF TRUST ACCOUNTS AND TO PROVIDE DISHONORED CHECK REPORTS IN
                             ACCORDANCE WITH RULE 221, Pa.R.D.E.




New


672 Truist Bank




Name Change


354 Prosper Bank — Change to 354 Presence Bank
542 LinkBank —Change to 499 Gratz Bank (The)
554 Landmark Community Bank— Change to 34 Fidelity Deposit & Discount Bank (The)



Platinum Leader Change


182 Tompkins VIST Bank -Remove




Correction



Removal


642 BB & T Company




                                                                           October 2021